El Juez Asociado Senos, Hutchison,
emitió la opinión del tribunal.
La corte inferior declaró con lugar una excepción pre-via de falta de hechos suficientes para determinar una causa de acción, y, al dejar el demandante, de enmendar la de-manda, dictó sentencia a favor del demandado.
La demanda alega que el demandado era el dueño del automóvil No. 8310. Otro párrafo describe el ac-cidente en que fue lesionado el demandante por el automóvil No. 8310, propiedad del demandado. La tercera alegación es al efecto de que el accidente se debió al descuido y negli-gencia del conductor del vehículo.
La excepción previa especifica la omisión del nombre del conductor y la ausencia de cualquier alegación en el sentido de que el demandado iba en el automóvil al tiempo de la ocurrencia.
Los artículos 16 y 17 de la “Ley para reglamentar el uso de vehículos de motor en Puerto Rico, y para otros fines,” Leyes de Puerto Rico de 1916, página 144, leen como sigue:
“Artículo 16. — El dueño de un vehículo de motor estará obli-gado a suministrar al Comisionado del Interior todos los informes que posea relativos a la identidad de cualquier persona que mane-jare dicho vehículo al tiempo de ocurrir un accidente en conexión con la conducción del mismo. Cuando dichos informes no fueren suministrados con razonable prontitud, el Comisionado del Interior podrá suspender la licencia de dicho vehículo. En cualquier acción instituida por virtud de las disposiciones de esta Ley, la prueba del número de la licencia de un vehículo de motor será considerada como evidencia presuntiva de que la persona inscrita como dueño de dicho vehículo conducía éste a la sazón; Disponiéndose, que si dicho dueño consintiere en ser examinado bajo juramento acerca de la identidad de la persona que manejaba el vehículo en el momento del accidente, y manifestare bajo juramento que quien manejaba *528elidió vehículo era otra persona, será relevado del peso de la prueb&< y quedará destruida la presunción prima facie.
“Artículo 17. — El dueño de cualquier vehículo de motor será res-ponsable de los daños causados por la negligencia del conductor ©• chauffeur mientras dicho dueño estuviere en el vehículo.”
La corte inferior, al sostener la excepción previa, citó los casos de Méndez v. Baldassari, 28 D.P.R. 613, y Miranda v. Porto Rico Railway Light & Power Company, 31 D.P.R. 778.
El apelante a su vez se funda en el artículo 16, suprar en conexión con la nuda proposición de que presunciones' de ley no tienen que alegarse.
Es un principio de procedimiento igualmente elemental que no deben alegarse en una demanda las circunstancias-probatorias de un hecho, sino que debe alegarse el hecho final en sí.
En el presente caso no nos confrontamos con la omisión, de una inferencia o presunción legal basada sobre un hecho-fundamental que constituye por sí solo un elemento esen-cial para la causa de acción. El número del automóvil no era uno de los hechos constitutivos de la causa de acción. Mirando el caso desde el punto de vista del apelante, el he-cho final (ultimate fact) fue que el dueño del vehículo lo estaba guiando al tiempo de ocurrir el accidente.
La ley hace que la identificación del carro por el número-de la licencia como pérteneciente al demandado sea prueba prima facie del hecho de que el dueño está conduciéndolo. Ordinariamente, es el hecho y no la prueba de ese hecho lo-que debe alegarse.
No se trata de un caso en que un contrato alegado por el demandante como un hecho final se presume estar sostenido-por una causa (consideration) válida o que se presuma que-un contrato que se alega haber sido hecho lo fue por escrito, cuando el estatuto exige que se haga por escrito, o en que una promesa de pago se infiera de otros hechos de los cua-les necesariamente surge una obligación de pago. En au--*529sencia de raía cita de autoridades por el apelante no necesi-tamos tratar por aliora de hacer nna distinción ulterior en-tre los casos resueltos, o de trazar una línea de demarca-ción más definida entre aquellos que siguen y aplican la re-gla de que el hecho final dehe alegarse y aquellos que se ri-gen por el principio de que las presunciones de ley no pro-ceden en una alegación.

Debe confirmarse la sentencia apelada.